By the Court.
The suit in this case is founded on the record of a judgment entered in favor of the then defendant, now plaintiff, in the Supreme Court for the City of New York, for the costs of a suit brought against it, and in which the then plaintiffs were nonsuited, and judgment entered in its favor for $334.05, costs of suit. The record is regularly certified according to the act of Congress, imports absolute verity, and to .it full faith and credit must be given. No inquiry can be made into its validity. A copy of the entire record was filed with the narr; and the first question is, does the case come within our rule of court, requiring an affidavit of defence ? This is certainly a suit upon a “record” within the words of the rule, and it is decided in Faber v. McCleary (6 Barr, 476), to come within the provision of a law, of which our rule is a transcript. That case was doubted, denied to be law, and frittered away by the District Court of Philadelphia, but has since been vindicated and re-established in Hogg v. Charlton (1 Casey, 200), and in another case during the present year, reported in the Legal Intelligencer, so that the point must be taken to be settled: It is further complained, that the present plaintiff seeks to recover costs not coming to him, but to the officers of the court and the arbitrator. The complaint is without foundation, as the judgment is entered in the usual form as known to the common law, and the laws of our own State. The defendant, in that case, stands as a trustee for the officers and others; and in Pennsylvania, the courts would see that the money, when collected, was paid out to the proper parties. Lastly, we are told that the charges are most extravagant and improper, and must be illegal. That they appear to us in this State to be extravagant and improper, is very true; but that they are contrary to the laws, of New York, we do not believe. The bill appears to have been regularly taxed, afterwards reduced, and judgment finally entered for the balance as settled. It has always been the policy of that State to establish a system of judicial plunder, and those who are so unfortunate as to come into her courts, whether as plaintiffs or defendants, cannot complain if robbed according to law. It is what they may naturally expect when they seek redress through her judicial tribunals.

Ulrich, for plaintiff.


JFline, for defendant.

The motion to set aside the judgment in this case is refused; it appears to have been regularly entered.